[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             FEB 02, 2010
                              No. 09-13179                    JOHN LEY
                          Non-Argument Calendar             ACTING CLERK
                        ________________________

                  D. C. Docket No. 07-00412-CR-18-CAP-1

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

ROBERT RICHARDS,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                              (February 2, 2010)

Before TJOFLAT, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

     Robert Richards appeals his convictions for conspiracy to launder money,
18 U.S.C. § 1956(h), and laundering money, id. §§ 2, 1956(a)(2)(A). Richards

challenges the sufficiency of the evidence supporting his convictions. We affirm.

                                 I. BACKGROUND

      Richards and 21 other individuals were charged in an eleven count

indictment for money laundering and drug crimes. Richards was indicted for three

crimes: conspiracy to possess with intent to distribute at least 5 kilograms of

cocaine between April 2007 and December 6, 2007, 21 U.S.C. §§ 841(a)(1),

841(b)(1)(A)(ii)(II), 846; conspiracy to launder money, id. § 841, 846; 18 U.S.C. §

1956(h); and laundering money, id. §§ 2, 1956(a)(2)(A); 21 U.S.C. § 841, 846.

Richards entered a blind plea of guilty to conspiring to distribute cocaine, and he

waived his right to a trial by jury for the money laundering charges.

      Before trial, the parties submitted a stipulation of facts. Richards admitted

that between August 2007 and December 2007 he had worked as a truck driver for

Troy Palmer, the owner of Palmer Trucking. Richards also admitted that he had

transported cocaine and money that “consist[ed] of drug proceeds and a fee for

transporting the cocaine.” Richards knew that Palmer had transported the cocaine

for Ramiro Campuzano-Velasco, the “leader of the Atlanta cell of a drug

trafficking organization,” and the cocaine was supplied by “Ramon Madrigal-

Moreno in Mexico.” Although “Richards did not have any direct contact with”



                                           2
Madrigal, Richards knew that Palmer talked to Madrigal “through a cell phone, to

which a Mexican telephone number was assigned.”

      Richards admitted that he had transported cocaine to Atlanta, Georgia, on

three occasions. During the first trip, Richards obtained 60 kilograms of cocaine

from an “unknown Hispanic male in Colton, southern California,” delivered it to

an “Hispanic male in a Wal-Mart parking lot” in Atlanta, Georgia, and received

$48,000 from “another Hispanic male” to transport to California. During the

second trip, Richards obtained 60 kilograms of cocaine “once again from an

unknown Hispanic male(s) in Colton, California,” delivered the cocaine to

Rigoberto Sanchez . . . in a Costco parking lot” in Atlanta, and received two

deliveries of $50,000 and $351,050. En route to California, federal agents stopped

Richards and seized the $351,050, but the agents did not arrest Richards. Richards

obtained a receipt for the money that he delivered to “unknown Hispanic males in

southern California.” During the third trip, Richards obtained 120 kilograms of

cocaine “from Hispanic males in the Dallas, Texas area,” delivered the cocaine to

Sanchez in Atlanta, and Sanchez gave Richards money to transport to California.

      At trial, Palmer testified that he had transported drugs to Atlanta and drug

proceeds to Sacramento and Los Angeles and he deduced that the proceeds were

destined for Mexico. Palmer explained that Chuey superintended how the



                                          3
proceeds were handled and, during one conversation, Chuey pressured Palmer to

rush his delivery so Chuey could travel to Tijuana, Mexico. Palmer stated that the

drug proceeds seized from Richards’s truck were supposed to be delivered to

Mexico, but Palmer did not discuss the final destination with Richards. Palmer

testified that Madrigal was upset that “the money was taken.”

      After the government rested, Richards argued that the government failed to

prove he laundered or conspired to launder money. Richards argued that the

district court had to assume he knew the money was delivered to Mexico based on

circumstantial evidence that the proceeds were delivered to Hispanic men, the

cocaine came from Mexico, and the dropoff points were near the Mexican border.

Richards also argued that he did not know about or join a conspiracy to deliver

money to Mexico.

      The district court found Richards guilty of conspiracy to launder money and

of laundering money. 18 U.S.C. §§ 1956(a)(2)(A), (h). The district court found

the circumstantial evidence proved that the proceeds were destined for Mexico.

The court ruled that Richards did not have to know the final destination of the

proceeds either to aid and abet in laundering money or to conspire to launder. The

district court sentenced Richards to 240 months of imprisonment for his drug

crime, a concurrent term of 121 months of imprisonment for his money laundering



                                          4
crimes, and ten years of supervised release.

                           II. STANDARD OF REVIEW

        We review de novo the denial of a judgment of acquittal. United States v.

Browne, 505 F.3d 1229, 1253 (11th Cir. 2007). In a challenge to the sufficiency of

the evidence, we construe the evidence in the light most favorable to, and draw all

reasonable inferences in favor of, the government. Id. An argument not presented

to the district court is reviewed for plain error. See United States v. Hunerlach,

197 F.3d 1059, 1068 (11th Cir. 1999).

                                  III. DISCUSSION

        Richards argues there is insufficient evidence to support his convictions for

conspiracy to launder and laundering money. Richards argues there is no evidence

he knew either that the drug proceeds were destined for Mexico or the objective of

the conspiracy was to launder money. Richards also argues for the first time on

appeal that his actions did not promote trafficking in cocaine. These arguments

fail.

        Ample evidence supports Richards’s convictions. Richards joined the

conspiracy at Palmer’s invitation and he knowingly transported proceeds of

cocaine sales in a manner intended to avoid the detection of law enforcement. See

18 U.S.C. §§ 1956(h); United States v. Quintero, 165 F.3d 831, 838 (11th Cir.



                                           5
1999). Richards promoted trafficking in cocaine by transporting the drug

proceeds, which, in turn, aided and abetted his coconspirators in delivering the

money to Mexico. See 18 U.S.C. §§ 2, 1956(a)(2)(A). Richards did not have to

know the ultimate destination of the money. Based on evidence that Richards

knew the cocaine was imported from Mexico and he accepted the money from

Hispanic men, it was nevertheless foreseeable that the money would be delivered

to Mexico. See United States v. Silvestri, 409 F.3d 1311, 1335 (11th Cir. 2005).

The district court did not err by denying Richards’s motion for a judgment of

acquittal.

                                IV. CONCLUSION

       Richards’s convictions for conspiring to launder and laundering cocaine are

AFFIRMED.




                                          6